Citation Nr: 0825025	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a skin rash, to 
include as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for low back pain. 

5.  Entitlement to a compensable evaluation for removal of 
right arm fibroma. 

6.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia patella. 

7.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia patella, to include entitlement to a 
temporary total rating for convalescence under the provisions 
of 38 C.F.R. § 4.30. 

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from August 1972 
to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

On June 26, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of these appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).  The veteran 
has withdrawn these appeals and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for diabetes 
mellitus is dismissed. 

The appeal for entitlement to service connection for a skin 
rash, to include as a result of herbicide exposure, is 
dismissed.

The appeal for entitlement to service connection for 
hypertension is dismissed.

The appeal for entitlement to service connection for low back 
pain is dismissed. 

The appeal for entitlement to a compensable evaluation for 
removal of right arm fibroma is dismissed. 

The appeal for entitlement to a rating in excess of 10 
percent for right knee chondromalacia patella is dismissed. 

The appeal for entitlement to a rating in excess of 10 
percent for left knee chondromalacia patella, to include 
entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30, is dismissed. 

The appeal for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


